           Case 2:16-cv-02237-SB Document 33 Filed 08/16/19 Page 1 of 2



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           ykrivoshey@bursor.com
 6   Attorneys for Plaintiffs
 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11

12    MICHELLE COULTER and RICHARD                   Case No. 2:16-cv-02237-SB
      DANIELS, on Behalf of Themselves and all
13    Others Similarly Situated,                     Assigned for All Purposes To:
                                                     Judge: Stanley A. Bastian
14                                 Plaintiffs,
             v.                                      PLAINTIFFS’ NOTICE OF MOTION
15
                                                     AND MOTION TO LIFT STAY
16    ASCENT MORTAGE RESOURCE GROUP
      LLC, d/b/a AMERICAN RENT TO OWN Date: September 20, 2019
17                                    Without Oral Argument
                           Defendant.
18                                    Action Filed: September 20, 2016
19

20           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21           PLEASE TAKE NOTICE that on September 20, 2019, or as soon thereafter, Plaintiffs
22   MICHELLE COULTER and RICHARD DANIELS, on Behalf of Themselves and all Others
23   Similarly Situated, (“Plaintiffs”) will, and hereby do, move this Court, the Hon. Stanley A. Bastian,
24   for an order to lift the stay of the case.
25

26

27

28
     PLAINTIFFS’ MOTION TO LIFT STAY                                                                   1
     CASE NO. 2:16-cv-02237-SB
          Case 2:16-cv-02237-SB Document 33 Filed 08/16/19 Page 2 of 2



 1          This is a proposed class action under the Telephone Consumer Protection Act (“TCPA”),

 2   47 U.S.C. § 227. Plaintiffs allege that Defendant “negligently, knowingly, and willfully, contacted

 3   Plaintiffs and class members on their telephone using an artificial or prerecorded voice without

 4   their prior written consent.” Complaint ¶ 5 (ECF No. 1).

 5          On May 18, 2017, this Court issued an order (ECF No. 25) staying this case pending the

 6   D.C. Circuit’s decision in ACA Int’l v. FCC, 2018 WL 135922 (D.C. Cir. Mar. 16, 2018) (“ACA”).

 7   The D.C. Circuit issued an opinion in ACA on March 16, 2018. On April 9, 2018, the parties

 8   notified the Court of the ACA decision (ECF No. 26). On May 24, 2018, the parties submitted

 9   supplemental briefing regarding the impact of the ACA opinion on this case (ECF No. 28).

10   Defendants argued this Court should “maintain the stay for a brief additional period until the Ninth

11   Circuit decides the case of Marks v. Crunch San Diego LLP.” Id. at 6.

12          On September 20, 2018, the Ninth Circuit issued an opinion in Marks v. Crunch San Diego,

13   LLC, 904 F.3d 1041 (9th Cir. 2018). Plaintiffs filed a notice on January 4, 2019 wherein Plaintiffs

14   requested a conference with the Court in order to set a schedule for case management deadlines

15   moving forward. The case has remained stayed. Accordingly, Plaintiffs move for a lift of the stay.

16

17   Dated: August 16, 2019                       Respectfully submitted,

18                                                BURSOR & FISHER, P.A.
19
                                                  By:     /s/ Yeremey Krivoshey
20                                                          Yeremey Krivoshey

21                                                L. Timothy Fisher (State Bar No. 191626)
                                                  Yeremey Krivoshey (State Bar No.295032)
22                                                1990 North California Blvd., Suite 940
                                                  Walnut Creek, CA 94596
23                                                Telephone: (925) 300-4455
                                                  Email: ltfisher@bursor.com
24                                                       ykrivoshey@bursor.com

25                                                Attorneys for Plaintiffs
26

27

28
     PLAINTIFFS’ MOTION TO LIFT STAY                                                                       2
     CASE NO. 2:16-cv-02237-SB
